                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA

Lewis Allen Gates,                    )              C/A No. 2:20-cv-1874-SAL
                                      )
                           Plaintiff, )
                                      )
v.                                    )              ORDER
                                      )
Spartanburg County Detention Center,  )
                                      )
                           Defendant. )
___________________________________ )

    This matter is before the court for review of the March 15, 2021 Report and Recommendation

of United States Magistrate Judge Mary Gordon Baker (the “Report”), made in accordance with

28 U.S.C. § 636(b)(1) and Local Civil Rule 73.02(B)(2) (D.S.C.). [ECF No. 10.] In the Report,

the Magistrate Judge recommends dismissal of the Complaint, without prejudice and without

issuance of service of process, pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b).

A Notice of Right to File Objections was attached to the Report. Id. No party filed objections to

the Report, and the time for response has lapsed.1

    The Magistrate Judge makes only a recommendation to this court. The recommendation has

no presumptive weight, and the responsibility to make a final determination remains with this

court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The court is charged with making a

de novo determination of only those portions of the Report that have been specifically objected to,



1
  On June 14, 2021, Magistrate Judge Baker issued a text order noting that the Report was returned
as “undeliverable” from the Spartanburg County Detention Center. [ECF No. 13.] Because
Plaintiff failed to provide an updated address to the clerk of court, Magistrate Judge Baker found
the Report “is ready for ruling.” Id. The undersigned agrees. In the August 10, 2020 Order,
Plaintiff was ordered “to always keep the Clerk of Court advised in writing . . . if [his] address
changes for any reason[.]” [ECF No. 7 at p.4 (emphasis in original).] Further, Plaintiff was
advised that if he “fail[ed] to comply with this order,” his “case may be dismissed[.]” Id. at p.5
(emphasis in original). As stated therein, and reiterated here, Plaintiff’s “failure [to update his
address] will not be excused by the Court.” Id.
                                                1
and the court may accept, reject, or modify the Report, in whole or in part. 28 U.S.C. § 636(b)(1).

In the absence of objections, the court is not required to provide an explanation for adopting the

Report and must “only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (citing Fed. R. Civ. P. 72 advisory committee’s note).

   After a thorough review of the Report, the applicable law, and the record of this case in

accordance with the above standard, the court finds no clear error, adopts the Report, ECF No. 10,

and incorporates the Report by reference herein. Accordingly, Plaintiff’s Complaint is summarily

DISMISSED, without prejudice and without issuance of service of process, pursuant to

28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b).

   IT IS SO ORDERED.


                                                               /s/ Sherri A. Lydon______________
                                                               United States District Judge
June 21, 2021
Florence, South Carolina




                                                  2
